DOWNEY, Judge.
On authority of Woods v. State, 369 So.2d 632 (Fla. 4th DCA 1979), and Mills v. State, 424 So.2d 866 (Fla. 4th DCA 1982), we hereby vacate the sentence in this cause and remand the cause to the juvenile division of the circuit court for that division’s entry of a transfer order setting forth the findings of fact with respect to the eight criteria contained in Section 39.02(e), Florida Statutes (1979).
On authority of Jones v. State, 418 So.2d 1256 (Fla. 4th DCA 1982), we hold that appellant has not preserved the error complained of in his second point. However, our holding does not preclude appellant from seeking relief by means of Fla.R.Crim.P. 3.850.
REMANDED with directions.
BERANEK and HERSEY, JJ., concur.